790 So. 2d 1137 (2001)
Adams WIGGINS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-4063.
District Court of Appeal of Florida, Fourth District.
July 5, 2001.
Rehearing Denied September 4, 2001.
*1138 Adams Wiggins, Bowling Green, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Joseph A. Tringali, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Adam Wiggins appeals the summary denial of his post-conviction motion. He raised several grounds, including his claim that his trial counsel was ineffective for failing to call the witness listed on his notice of alibi defense to testify at trial.
The state's response to the motion attached the witness' pre-trial statements. In his statements to the police, he expressed confusion about the date and time of the events to which he would have testified. In his pre-trial deposition, he expressed more confidence in his recollections. The trial court adopted the state's argument that defense counsel made a strategic choice not to call the witness due to his credibility problems.
If counsel made a tactical decision to abandon the alibi defense, an evidentiary hearing is required to determine whether that was a reasonable strategic choice. McMillian v. State, 717 So. 2d 102 (Fla. 4th DCA 1998); Anthony v. State, 660 So. 2d 374 (Fla. 4th DCA 1995). We reverse the order denying the motion and remand for an evidentiary hearing on this allegation only.
STONE, GROSS, and TAYLOR, JJ., concur.